McMurray, Presiding Judge,
dissenting.
I disagree with the ruling set forth in Division 1 of the majority opinion. Accordingly, I respectfully dissent.
“ ‘A witness can not state his mere conclusion that others than himself knew a fact.’ Bush & Hattaway v. McCarty Co., 127 Ga. 308 (6) (56 SE 430, 9 AC 240). Nor can he state what the desires of others may have been. Slaughter v. Heath, 127 Ga. 747 (6) (57 SE 69, 27 LRA (NS) 1). And see Srochi v. Kamensky, 121 Ga. App. 518, 522 (174 SE2d 263); Mullinax v. Turner, 83 Ga. App. 1, 5 (62 SE2d 398). 'A witness will not be permitted to prove the opinions of others on any question.’ Sullivan v. Hughly, 32 Ga. 316 (1). He may state his own opinion, within the ambit of [former] Code § 38-1708 [now OCGA § 24-9-65], but he can not testify as to what opinion may be held by others . . . and in like manner and for similar reasons he may state what his own intent may have been in a particular situation, but he can not testify what intent others may have had. ‘(A) witness may testify as to his own intent or purpose (Nichols v. Ward, 27 Ga. App. 501 (2) (108 SE 832); Alexander v. State, 118 Ga. 26 (4) (44 SE 851); but not that of another (Carey v. Moore, 119 Ga. 92 (1) (45 SE 998) . . Summer v. Allison, 127 Ga. App. 217, 223 (193 SE2d 177). *499Thus, in my opinion, it was error to allow the victim to testify as to what she believed to be the intent of the defendant. See Lester v. State, 75 Ga. App. 42, 59 (42 SE2d 141); Jones v. State, 75 Ga. App. 610, 613 (3) (44 SE2d 174); Wilson v. State, 153 Ga. App. 215 (2) (265 SE2d 79). See also Robinson v. State, 128 Ga. 254, 255 (4) (57 SE 315).
“Since under some circumstances such inadmissible evidence is harmful and under other circumstances harmless, we must look to the particular circumstance surrounding the introduction of this evidence and determine whether or not the same was harmful to the defendant. The expression of the opinion of a witness amounting to a conclusion is harmless where there is ampié evidence to support the inference. [Cits.]” Jones v. State, 75 Ga. App. 610, 613, 614 (3), supra. Such is not the case here.
Having reviewed the evidence adduced at trial, I “cannot say that it is highly probable that the error did not contribute to the jury’s verdict.” Johnson v. State, 238 Ga. 59, 61 (230 SE2d 869). “It rarely happens that an assault is accompanied by such overwhelming and conclusive evidence of the intent with which it is committed as to require the jury to find that the assault was made with the intent to commit a rape.” Moore v. State, 151 Ga. 648, 663 (108 SE 47). In the case sub judice, the intent of the victim’s assailant was not manifest. The assailant may have intended only to commit an assault and battery. See Barton v. State, 58 Ga. App. 554 (199 SE 357) (1938). Accordingly, I would find the admission of the victim’s testimony concerning the assailant’s intent to be harmful under the circumstances of this case. Compare Lester v. State, 75 Ga. App. 42, 59, supra.
The majority’s reliance upon Bennett v. State, 165 Ga. App. 600 (1) (302 SE2d 367), is misplaced. In Bennett, the trial court simply allowed the victim to state why she believed the defendant might have wanted her pocketbook. This court observed that in so doing, the trial court “admonished the jury that it could not consider her opinion as to the state of mind of the [defendant].” Thus, in Bennett, the trial court (and this court, by implication) acknowledged that Georgia law prohibits testimony concerning the state of mind of another. Moreover, it should be pointed out that Willis v. State, 154 Ga. App. 164 (2) (268 SE2d 673), cited as authority in Bennett, does not concern testimony about the intent of another.
In sum, the defendant was accused of attempted rape. The intent of the victim’s assailant was questionable. Yet, the prosecuting attorney was permitted to elicit testimony that the intent of the assailant was to “rape” the victim. Because I think the trial court erred in permitting the prosecuting attorney to elicit such harmful testimony, I would reverse the judgment of the trial court.
I am authorized to state that Judge Carley joins in this dissent.
*500Decided July 15, 1985.
Timothy W. Floyd, for appellant.
Harry N. Gordon, District Attorney, B. Thomas Cook, Jr., Assistant District Attorney, for appellee.